Citation Nr: 0521344	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted an increased rating of 40 percent for 
degenerative disc disease, L5-S1, effective November 20, 
1998.  In a May 2000 rating decision, the RO denied an 
increased rating higher than 40 percent.

The Board remanded this case in April 2001 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, the veteran's 
degenerative disc disease was manifested by moderate symptoms 
without sciatic neuropathy, minimal central subligamentous 
disk protrusion at L5-S1, severe low back pain radiating to 
the lower right extremities, decreased sensation in the right 
leg, some findings of arachnoiditis, limitation of motion of 
the spine including inability to stand up straight, 
functional impairment, some findings of muscle spasm, tension 
in the paralumbar muscles, fatigability and weakness of the 
muscles, loss of normal lordotic curve, ambulation with 
inversion of the right lower extremity, inability to heel or 
toe-walk, use of assistive devices, and no fixed deformities.  

2.  For the period subsequent to September 23, 2002, the 
veteran's degenerative disc disease was manifested by lumbar 
radiculopathy with no incapacitating episodes lasting at 
least six weeks, nightly flare-ups lasting four to five 
hours, limitation of motion including the inability to stand 
up straight, sensory light to touch and grossly normal with 
no bowel or bladder incontinence, functional impairment due 
to pain, fatigability, internal rotation of his right foot, 
and use of assistive devices.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for 
degenerative disc disease, L5-S1 for the period prior to 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5295 (2002).  

2.  The criteria for a rating greater than 40 percent for 
degenerative disc disease, L5-S1, for the period subsequent 
to September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5242, 5003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
February 1999 rating decision, June 1999 statement of the 
case (SOC), and May 2000, October 2004, and December 2004 
supplemental statements of the case (SSOC's) that discussed 
the pertinent evidence, and the laws and regulations related 
to an increased rating claim for degenerative disc disease, 
L5-S1.  These documents essentially notified the veteran of 
the evidence needed to prevail on his claim.

In addition, in a July 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in July 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a February 1999 rating decision, the RO found 
denied the veteran's increased rating claim for degenerative 
disc disease, L5-S1.  In November 2000, the VCAA became 
effective.  In July 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in July 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated in August 2001, 
September 2001, and December 2004.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 1998, 
December 1998, April 2000, August 2001, and December 2003, 
and the examiners rendered considered medical opinions 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
claim; were notified of the respective responsibilities of VA 
and himself as it pertained to who was responsible for 
obtaining such evidence; and also were notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The RO originally granted service connection for a back 
disability in February 1974, assigning a 10 percent rating, 
effective September 27, 1973.  From July 1979 to October 
1996, the RO re-evaluated the veteran's back disability, 
assigning disability ratings varying from noncompensable in 
June 1986 to 20 percent in October 1996.  In February 1999, 
the RO re-characterized the back disability as degenerative 
disc disease, L5-S1, and granted an increased rating of 40 
percent, effective November 20, 1998.  The veteran appeals 
this action.  The veteran's representative specifically 
asserted on the VA Form 9 that the veteran is entitled to a 
60 percent rating for degenerative disc disease, L5-S1.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's degenerative disc disease, L5-S1, is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(2002) for intervertebral disc syndrome.  During the course 
of this appeal, the schedular criteria for the evaluation of 
intervertebral disc syndrome were changed effective September 
23, 2002; and the schedular criteria for diseases and 
injuries of the spine were changed effective September 26, 
2003.  In October 2004 and December 2004 SSOCs, the veteran 
was provided copies of both revised criteria and the 
opportunity to submit pertinent evidence and/or argument.  In 
VAOPGCPREC 7-2003, the VA General Counsel (GC) held that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991)(when a 
statute or regulation changes while a case involving the 
Government and a private party is pending, a court must apply 
whichever version of the law is more favorable to the 
private-party litigant.).  The GC concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  Accordingly, for the period prior to 
September 23, 2002, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
intervertebral disc syndrome and evaluation will be under the 
amended provisions for evaluating the intervertebral disc 
syndrome from September 23, 2002 to September 25, 2003.  
Moreover, only the "old" rating criteria will be considered 
for rating any other disease and injuries of the spine for 
the period prior to September 26, 2003, and evaluation will 
be under the amended provisions for evaluating disease and 
injuries of the spine from September 26, 2003.

Under the previous DC 5293 for intervertebral disc syndrome, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating; mild intervertebral disc syndrome warrants 
a 10 percent disability rating; moderate with recurring 
attacks warrants a 20 percent disability rating; severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating; and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).

Under new DC 5293, effective September 23, 2002 to September 
25, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

Additional diagnostic codes applicable to the lumbar spine 
prior to September 26, 2003 include as follows:

DC 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 
5295 (2003) (effective prior to September 26, 2003).

DC 5292 provides a 10 percent rating for a slight lumbar 
spine limitation of motion and a 20 percent rating for a 
moderate lumbar spine limitation of motion. A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion. 38 C.F.R. § 4.71a, DC 5292 (2003) (effective prior 
to September 26, 2003).

Under DC 5289, a 40 percent evaluation is warranted for 
favorable ankylosis of the lumbar spine; a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, DC 5289 (2003) (effective 
prior to September 26, 2003).  Under DC 5285, a 60 percent 
evaluation is warranted for residuals of a fractured vertebra 
without cord involvement; and a 100 percent evaluation is 
warranted for residuals of a fractured vertebra with cord 
involvement.  38 C.F.R. § 4.71a, DC 5285 (2003) (effective 
prior to September 26, 2003).  DC 5286 provides a 60 percent 
evaluation for complete bony fixation of the spine in a 
favorable angle; and a 100 percent rating for complete bony 
fixation of the spine in an unfavorable angle with marked 
deformity with or without involvement of other joints. 38 
C.F.R. § 4.71a, DC 5286 (2003) (effective prior to September 
26, 2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that aside from changing DC 5293 to DC 5243, the 
criteria for rating intervertebral disc syndrome remained 
essentially unchanged after the September 26, 2003 amendment.  
See DC 5293 (2002 & 2003); DC 5243 (2004).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Increased rating higher than 40 percent prior to 
September 23, 2002

A November 1998 VA examination report shows a history of 
falling down a flight of stairs in service injuring his lower 
back, and complaints of severe low back pain, radiating to 
the lower right extremities since that time.  There is also a 
history of a 1983 automobile accident causing further low 
back injuries.  The examiner noted that other physicians also 
found that the veteran might have developed arachnoiditis due 
to a myelogram performed in service.  The veteran indicated 
that if he stands with his back straight, it causes increased 
pain, and that he tends to walk hunched forward and over to 
the side.  He also noted that he walks with a cane and that 
his right leg tends to give out, and has a sharp tingling 
pain shooting through it.  The veteran denied any bowel or 
bladder problems.  On physical examination, he was able to 
move his back and waist only about 10 degrees in any 
direction, actively or passively.  He had full strength in 
his upper extremities; he was unable to do motor strength 
testing in his lower extremities because of pain.  His 
sensory examination showed decreased sensation in the right 
leg; his deep tendon reflexes were all +2; and his toes were 
going down.  The examiner noted a normal lumbosacral film.  
The impression was possible chronic adhesive arachnoiditis; 
however, the examiner noted that no diagnosis of this had 
ever been made.  The examiner also noted that there was no 
evidence the veteran had an MRI, which would show 
arachnoiditis if it was there.  He indicated that he had 
ordered an MRI to see if in fact the veteran did have 
arachnoiditis due to the previous myelogram.  

A December 1998 VA MRI of the lumbar spine shows no evidence 
of fracture or subluxation.  The intervertebral disk space 
heights were well-maintained.  There was a loss of signal 
from the disk at L5-S1 secondary to degeneration.  Images 
obtained at the L3-4 disk space level demonstrated no 
evidence for focal disk disease; the spinal canal and 
neuroforamina were normal in caliber.  Images obtained at the 
L4-5 disk space level demonstrated minimal annular bulge but 
no focal disk protrusion, spinal canal, or neuroforaminal 
stenosis.  Images obtained at the L5-S1 disk space level 
demonstrated minimal central subligamentous disk protrusion.  
There was no evidence of spinal stenosis or neuroforaminal 
narrowing.  The conus medullaris was normal size, and had 
homogenous signal intensity.  The examiner noted that 
unfortunately, the veteran refused the gadolinium contrast 
injection, which limited the study for arachnoiditis.  He 
also noted that there did not appear to be any significant 
thickening or clumping of the nerve roots to demonstrate the 
presence of arachnoiditis.  The impression was minimal 
central subligamentous disk protrusion at L5-S1; and no other 
significant abnormalities.

An April 2000 VA orthopedic examination report shows that the 
veteran indicated that he stopped working in 1983 after a 
motor vehicle accident due to aggravation of his lower back 
condition.  He stated that he continues to have constant 
lower back pain and wears a Knight chairback-type lumbosacral 
support, which is a brace with metallic uprights and a 
combined Velcro and buckle anterior closure.  He also 
indicated that he wears an elastic brace on the right leg, 
and that the low back pain radiates to his right foot.  He 
had no complaints referable to his bowel or bladder.  On 
physical examination, the veteran was ambulatory with the use 
of a Canadian crutch.  He was unable to walk on his toes and 
walked on his heels with a moderate degree of difficulty.  
His gait and trunk movements were extremely guarded and he 
held himself with a 30 degree kyphotic stance.  Range of 
motion was as follows: Flexion was 70 degrees and extension 
lacked 10 degrees with full extension.  Lateral bending was 
20 degrees to the right and 20 degrees to the left.  Rotation 
was 50 degrees to the right and 50 degrees to the left.  
There was a considerable amount of tenderness and spasm in 
the lower back area.  The examiner noted that x-rays of the 
lumbosacral spine taken in February 1996 revealed a normal 
lumbar spine, and an MRI examination in February 1998 
revealed degenerative joint disease of the lumbosacral spine 
without evidence of stenosis or disk protrusion, and with 
minimal disk protrusion at the level of L5-S1.  The diagnoses 
were post-traumatic degenerative joint disease of the 
lumbosacral spine; post-traumatic minimal disk protrusion at 
the level of L5-S1; post-traumatic arachnoiditis of the 
lumbosacral spine; and severe strain of the lumbosacral 
spine.

An April 2000 VA brain and spinal cord examination report 
shows complaints of severe back and leg pain, aggravated by 
any motion, laying down and relaxing, sitting, and walking.  
He was not taking any medication for the pain and stated that 
he was unable to do anything when the pain got worse and that 
he did not think his condition was stabilized.  On physical 
examination, the veteran was not cooperative with motor 
testing, stating that the pain was too severe to adequately 
perform strength testing.  The tone was normal; there were no 
signs of atrophy.  His gait showed him to be limping; he 
pointed the right toe inward; and used a cane.  His sensory 
exam was normal; there was no muscle spasm.  His reflexes 
were +1 at the biceps, triceps, brachioradialis, knee, and 
ankles.  He would not allow the examiner to do passive range 
of motion, and was unable to do active range of motion, only 
a few degrees in either direction at the ankle, the knee, and 
the hip at the low back.  He stated that he was in too much 
pain.  The examiner noted that the veteran had an MRI of the 
spinal canal in December 1998, which showed minimal central 
subligamentous disk protrusion at L5-S1.  The diagnosis was 
chronic low back and leg pain.  It was noted that the disk 
seen on the MRI was extremely small and that an 
electromyograph would be necessary to see the extent of 
damage to the L5-S1 nerve root, but that the veteran 
vehemently refuses to undergo electromyograph nerve 
conduction testing.  The examiner stated that he did not feel 
the disk disease was severe or pronounced or that it was 
compatible with sciatic neuropathy.  The impression was L5-S1 
central subligamentous disk protrusion, stable from last 
examination, and confirmed by the MRI.  The x-ray examination 
revealed no abnormality.  The impression was normal spine.

An August 2001 VA orthopedic examination report shows 
complaints of back pain radiating to the right lower 
extremity, and right lower extremity weakness.  The examiner 
noted that he utilized Canadian crutches for ambulation and 
had difficulty achieving the full upright position.  He also 
had fatigability of the muscles and lack of endurance due to 
his back pain and right lower extremity weakness.  The 
veteran denied changes with his bowel or bladder.  He was 
found to be independent with basic activities of daily 
living, although he used shoes with Velcro closures, as he 
had difficulty bending and closing.  He was noted previously 
to have worked in housekeeping, and had been unable to work 
since 1983 due to his back pain.  The 1983 automobile 
accident, in which he sustained a low back injury also was 
noted.  The veteran indicated that he uses over-the-counter 
medications including liniments, Motrin, and Tylenol, with 
minimal relief of symptoms; and has difficulty sleeping, 
using stairs, bending, and twisting.  On physical 
examination, the veteran ambulated with kyphosis and utilized 
Canadian crutches.  He had loss of normal lordotic curve and 
significant spasm in the paraspinal muscles of the 
lumbosacral spine.  He ambulated with inversion of the right 
lower extremity, and was unable to heel or toe-walk.  He also 
had significant toe deformities, including hammertoes.  Range 
of motion of the lumbosacral spine revealed flexion of 50 
degrees.  He lacked 14 degrees of full extension.  Lateral 
bending was 20 degrees to the right and 20 degrees to the 
left.  He had considerable tenderness and pain over the 
paraspinal muscles and also over the midline spine, and all 
range of motion in gait was extremely guarded.  Upon 
standing, he had a 30 degree kyphotic stance.  The diagnoses 
were post-traumatic degenerative joint disease of the 
lumbosacral spine; disk protrusion L5-S1; post-traumatic 
arachnoiditis in the lumbosacral spine; and chronic strain of 
the lumbosacral spine.  The examiner noted that the veteran 
exhibited significant difficulties with fatigue upon 
ambulating from the waiting room to his office, and had 
significant incoordination of the right lower extremity, 
which the examiner felt was attributable to the service-
connected low back disability.  He noted that pain in the 
lower back during flare-ups could significantly limit 
functioning abilities during flare-ups, but found that the 
exact determination of changes in range of motion or more 
difficulties with ambulation would need to be evaluated at 
that specific time.  He noted that the veteran remained 
completely disabled; and that he used a lumbosacral support 
with metal uprights and buckle closures.  

An August 2001 VA brain and spinal cord examination report 
shows the veteran's use of Tylenol and codeine for back pain, 
which was somewhat beneficial, with no side effects.  The 
veteran denied any flare-ups, and used a cane for walking.  
He stated that he avoids bending or walking, and does very 
little activity.  On physical examination, he could flex 
forward at the lumbosacral spine 10 degrees, 5 degrees with 
lateral flexion bilaterally and 10 degrees at lateral 
rotation.  He did not do active range of motion.  There was 
no objective evidence of painful spinal motion, spasm, 
weakness, or tenderness.  He also had no postural 
abnormalities or fixed deformities.  The examiner noted that 
he examined the veteran's shoes and found no evidence of 
abnormal shoe wear pattern.  The examiner also found that 
musculature of his back was normal.  Power, tone, and bulk 
were normal in the lower extremities in the iliopsoas, 
hamstrings, quadriceps, gluteals, foot dorsiflexors, and foot 
plantar flexors.  The sensory examination was normal; and 
there were no signs of atrophy.  Deep tendon reflexes were +2 
in the biceps, triceps, brachioradialis, knee and ankles.  
The examiner noted that he saw no signs of intervertebral 
disk syndrome, no episodes of recurring attacks, no 
incapacitating episodes, no sciatic neuropathy, and no signs 
of muscle spasm or absent ankle jerk.  The impression was 
chronic low back pain with no signs of significant disk 
disease, or sciatic neuropathy.  An electromyograph and nerve 
conduction study was ordered.

An August 2001 VA physical therapy report shows the veteran 
was issued replacement crutches and a cane, and was 
instructed on their usage.  

A September 2001 VA rehabilitation report shows that the 
veteran walked and stood with the right foot in inversion.  
There also was lack of relaxation of muscle tension, such 
that there was ankle inversion and dorsiflexion with 
extension-flexion of the toes.  In addition, he had tension 
in the paralumbar muscles, and calluses at the 1, 3, 5 
metatarsal heads.  On palpation inside the shoes, there was 
increased indentation at the metatarsal levels on the right.  
Deep tissue reflexes were 2+ at both biceps, knees, and 
ankles.  There was no weakness of the lower limbs.  Straight-
leg raising was 90 degrees bilaterally with some resistance.  
Nerve conduction studies showed that aside from some 
difference in the H-reflex latencies, there were no 
abnormalities in needle electrode examination of muscles of 
the right lower limb.  However, the veteran demonstrated 
persisting voluntary contraction of the paralumbar muscles 
such that the relaxation phase could not be evaluated.

Upon review, the Board finds that, although there were some 
inconsistent findings as to the level of the veteran's 
intervertebral disc syndrome, overall the veteran's 
symptomatology did not warrant a rating higher than 40 
percent for the period prior to September 23, 2002.  

As noted, in order to receive a 60 percent rating under DC 
5293, the evidence must show persistent symptoms of 
intervertebral disc syndrome, such as sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (2002).   In November 1998, the 
veteran was noted to have decreased sensation in the right 
leg and possible arachnoiditis.  A December 1998 MRI report 
shows well-maintained intervertebral disk space heights and 
no significant thickening or clumping of the nerve roots to 
demonstrate the presence of arachnoiditis.  In April 2000, 
the VA brain and spinal cord examiner found that the 
veteran's disk disease was not severe, pronounced, or 
compatible with sciatic neuropathy.  He noted that the 
veteran had a normal sensory examination and had no muscle 
spasm.  The April 2000 VA orthopedic examiner, however, 
diagnosed the veteran with post-traumatic arachnoiditis of 
the lumbosacral spine, and found him to have significant 
muscle spasms.  In August 2001, the orthopedic examiner found 
the veteran to have significant spasm in the paraspinal 
muscles of the lumbosacral spine and found him to be 
completely disabled.  The diagnosis included post-traumatic 
arachnoiditis in the lumbosacral spine.  The August 2001 
brain and spinal cord examination report, however, showed no 
signs of intervertebral disk syndrome, recurring attacks, 
incapacitating episodes, sciatic neuropathy, or signs of 
muscle spasm or absent ankle jerk.  A September 2001 VA 
rehabilitation report showed lack of relaxation of muscle 
tension in the paralumbar muscles; and aside from some 
difference in the H-reflex latencies, no abnormalities in 
needle electrode examination of muscles of the right lower 
limb.  

Overall, this evidence does not warrant a 60 percent rating 
under DC 5293, as his intervertebral disc syndrome was not 
shown to be pronounced.  In April 2000 and August 2001, VA 
brain and spinal cord examiners found no presence of sciatic 
neuropathy, muscle spasms, or other neurological symptoms.  
Although April 2000 and August 2001 VA orthopedic reports 
included findings of arachnoiditis and muscle spasm, this 
alone is not enough to warrant a 60 percent rating under DC 
5293.  

DC's 5286 and 5289 do not apply because the medical evidence 
does not show any bony fixation or ankylosis of the spine.  
38 C.F.R. § 4.71a, DC 5289 (2002).  In addition, as there is 
no evidence of residuals of a fractured vertebra, DC 5285 
does not apply.  38 C.F.R. § 4.71a, DC 5285 (2002). 

DC's 5292 (for limitation of motion of the lumbar spine) and 
5295 (for lumbosacral strain) and are potentially applicable.  
However, the highest schedular rating under these diagnostic 
codes is 40 percent, which is what the veteran is already 
receiving. 38 C.F.R. § 4.71a. (2002)

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the spine, 
which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
functional impairment in walking, standing up straight, lying 
down, and bending, and objective evidence of fatigability, 
weakness, incoordination, and use of an ambulatory device.  
However, any functional loss resulting from degenerative disc 
disease L5-S1 already is contemplated by the 40 percent 
rating under DC 5293.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.    

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence shows that the 
veteran has not worked since 1980 because of his back pain.  
While this shows that the veteran's degenerative disc disease 
L5-S1 affects his employability, this does not rise to the 
level of marked interference with employment.  Nor are there 
frequent periods of hospitalization, or other factors 
indicating an exceptional or unusual disability picture, as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
degenerative disc disease L5-S1 more closely resembles the 
criteria for a 40 percent rating under DC 5293, for the 
period prior to September 23, 2002.  See 38 C.F.R. § 4.7.

II.  Increased rating higher than 40 percent after September 
23, 2002

A December 2003 VA examination report shows complaints of 
back pain going into his right leg, for which the veteran 
takes over-the-counter Aleve, and wears a back brace.  The 
examiner noted that in addition to the veteran's normal daily 
pain, he has increased flare-ups of pain nightly or increased 
pain when he rests in the evening, lasting four to five hours 
regarding flare-ups.  The examiner also noted that he has not 
been told to have total bedrest by a doctor in the past year, 
and has had no injections or surgery for his back.  The 
veteran denied any bowel or bladder incontinence, and stated 
that he used a back brace and a Canadian crutch and could 
walk for approximately 5 or 10 minutes.  Regarding functional 
assessment, he was able to fulfill his activities of daily 
living of bathing, dressing, cleaning up after himself, 
eating, and driving.  He could walk but was limited to 
approximately 5 or 10 minutes.  He last worked in 1983, and 
has not sought medical attention for his back in the last 
year.  On physical examination, the veteran walked with a 
significant limp, wearing a back brace, and using a cane.  As 
he walks, he had internal rotation of his right foot.  As he 
stood erect, he was in a forward flexion position 
approximately 20 degrees.  He had internal rotation of his 
right foot.  Palpation of the lumbosacral spine elicited no 
abnormality temperature, crepitus, or swelling.  There was 
some tenderness to his lumbosacral spine paravertebral 
muscles.  He was in a forward flexed position of 20 degrees.  
Forward flexion was 70 degrees with pain from 50-70.  
Extension lacked 20 degrees.  Left and right side bend was 20 
degrees with pain from 10-20.  Left and right rotation was 30 
degrees with pain from 20-30.  The examiner noted that 
testing for pain, weakness, fatigability, and coordination 
showed the same.  Neurological examination showed that in a 
sitting position, his straight leg raises were 90 degrees 
bilaterally.  Sensory to light touch was grossly normal.  
Reflexes for the knees and ankles bilaterally were 1-2.  On 
motor testing, hip flexors and extenders, knee flexors and 
extenders, ankle foot dorsiflexors, plantar flexors, big toe 
extenders, and foot everters were all 4-5 strength.  
Specifically, his right foot was tested for eversion.  He was 
able, with encouragement, to have good strength with foot 
eversion in dorsiflexion.  It was noted that an 
electromyograph in September 2001 showed no abnormalities in 
needle electrode examination of the right lower limb; and 
that a 1991 MRI report showed minimal central subluxed 
ligament and disc protrusion of L5-S1.  The assessment was 
low back strain; and minimal disc protrusion at L5-S1.

A June 2004 report of contact form the veteran's nurse 
practitioner shows that "lack 20 degrees of extension" 
means the veteran could not stand up straight.

A December 2004 VA physical therapy note shows that the 
veteran was evaluated for the use of power mobility 
equipment.  The diagnosis was lumbar radiculopathy.  It was 
noted that the veteran had many aches and pains associated 
with reasons/excuses why he is limited with daily activities, 
and that he ambulates with an assistive device.  It also was 
noted that he could walk a short distance and then had 
shortness of breath, his head control and supported trunk 
control were within functional limits, and that his upper 
extremity strength and hand function/sensation were impaired 
according the veteran.  The assessment was that power 
mobility equipment would maximize the veteran's independence 
in the community, to attend medical appointments, and to 
engage in recreational activities.

In order to receive the next higher 60 percent rating for 
intervertebral disc syndrome for the period after September 
23, 2002, the evidence must show incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. 38 C.F.R. § 4.71a, DC 5293 (2003) & DC 5243 
(2004).  As noted, an incapacitating episode is a period of 
acute signs and symptoms of intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

The evidence does not show any medical findings showing 
incapacitating episodes lasting at least six weeks.  The 
December 2003 examiner specifically noted that the veteran 
has not been told to have total bedrest by a doctor in the 
past year.  Additionally, he noted that the veteran's flare-
ups did not last longer than four to five hours.  Thus, the 
veteran is not entitled to a 60 percent rating for 
intervertebral disc syndrome under DC 5293 (2003) or DC 5243 
(2004).  

The veteran also cannot receive a higher rating for 
limitation of motion of the spine.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, in order to 
receive the next higher 50 percent rating, the evidence must 
show unfavorable ankylosis of the entire thoracolumbar spine. 
38 C.F.R. § 4.71a, DC 5243 (2004).  (Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure." Dorland's Illustrated 
Medical Dictionary, 29th ed, p.86).  While the evidence shows 
that the veteran has significant limitation of motion of the 
spine, including the inability to come to a full standing 
position, the evidence does not show ankylosis of the spine.

Although neurological abnormalities can be rated separately, 
the medical evidence does not show any current neurological 
impairment related to the degenerative disc disease.  The 
December 2003 neurological examination showed that in a 
sitting position, his straight leg raises are 90 degrees 
bilaterally; sensory was to light touch and grossly normal; 
and reflexes for the knees and ankles bilaterally were 1-2.  
Furthermore, there are no findings of bowel or bladder 
impairment.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the lumbar spine due 
to degenerative disc disease, which is rated as degenerative 
arthritis under DC 5003.  Evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  However, limitation of motion of the lumbar 
spine due to degenerative disc disease has been considered 
and compensated under the 40 percent evaluation already 
assigned under the former DC 5293.  To assign a separate 
evaluation for limitation of the motion of the spine due to 
degenerative arthritis is similarly not permitted under the 
criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the spine, 
which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
functional impairment in walking, standing up straight, lying 
down, and bending, and objective evidence of fatigability and 
use of an ambulatory device.  However, any functional loss 
resulting from degenerative disc disease L5-S1 already is 
contemplated by the 40 percent rating under the former DC 
5293.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.    

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence shows that the 
veteran has not worked since 1980 because of his back pain.  
While this shows that the veteran's degenerative disc disease 
L5-S1 affects his employability, the evidence does not rise 
to the level of marked interference with employment.  Nor are 
there frequent periods of hospitalization, or other factors 
indicating an exceptional or unusual disability picture, as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
degenerative disc disease L5-S1 more closely resembles the 
criteria for a 40 percent rating under DC 5293, for the 
period subsequent to September 23, 2002.  See 38 C.F.R. 
§ 4.7.



ORDER

Entitlement to an increased rating for degenerative disc 
disease L5-S1 higher than 40 percent, for the period prior to 
September 23, 2002, is denied.

Entitlement to an increased rating for degenerative disc 
disease L5-S1 higher than 40 percent, for the period 
subsequent to September 23, 2002, is denied.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


